Citation Nr: 0004049	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

3.  Entitlement to compensation provided under 38 U.S.C.A. 
§ 1151 for right ear hearing loss and nerve deficit or palsy 
of the face.

4.  Entitlement to a disability rating in excess of 60 
percent for right total knee replacement.

5.  Entitlement to an effective date earlier than August 20, 
1996 for entitlement to special monthly compensation (SMC) on 
account of the loss of use of one foot.

6.  Entitlement to a total compensation rating based on 
individual unemployability (IU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from September 1953 
to September 1956.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.

The issues of entitlement to service connection for a 
disability of the lumbar spine, entitlement to service 
connection for a psychiatric disability, entitlement to 
compensation payable under 38 U.S.C.A. § 1151 and entitlement 
to an IU rating are discussed further in the remand portion 
of this decision.


FINDINGS OF FACT

1.  A November 1979 RO rating decision denied entitlement to 
service connection for a disability of the lumbar spine; the 
veteran did not complete an appeal. 

2.  The evidence regarding a disability of the lumbar spine 
received since the November 1979 RO decision bears directly 
or substantially upon the issue at hand, is not essentially 
duplicative or cumulative in nature, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The Board in February 1987 denied entitlement to service 
connection for a psychiatric disability.

4.  The evidence regarding a psychiatric disability received 
since the February 1987 Board decision bears directly or 
substantially upon the issue at hand, is not essentially 
duplicative or cumulative in nature, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

5.  The claims of entitlement to service connection for a 
disability of the lumbar spine and for a psychiatric 
disability are supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation.

6.  The claim of entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for right ear hearing 
loss and facial numbness or palsy on the basis of VA medical 
treatment is supported by cognizable evidence showing the 
claim to be plausible or capable of substantiation.

7.  The veteran is currently in receipt of a 60 percent 
disability rating for severe residuals of right total knee 
replacement including special monthly compensation on account 
of the loss of use of the right foot; scar residuals of the 
right knee disability have not been described as tender and 
painful or other than well healed on recent examinations.

8.  The veteran currently receives the maximum schedular 
evaluation for a right total knee replacement manifested by 
severely painful motion and weakness which coincides with the 
amputation rating at the mid or lower thigh.

9.  The veteran's right lower extremity disability from total 
knee replacement has not rendered his disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.

10.  The veteran in March 1994 filed a claim for compensation 
based upon loss of use of the right foot as secondary to his 
right total knee replacement.

11.  The RO in December 1996 granted entitlement to SMC for 
loss of use of the right foot from August 20, 1996. 

12.  Peroneal nerve impairment with right foot drop as a 
manifestation of the veteran's right total knee replacement 
was demonstrated in a private neurology examination report 
dated November 30, 1995.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1979 decision 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a disability of the lumbar spine back 
disorder and the February 1987 decision wherein the Board 
denied the claim of entitlement to service connection for a 
psychiatric disability is new and material, and the claims 
for service connection are reopened.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 
20.1103 (1999).

2.  The claims of entitlement to service connection for a 
disability of the lumbar spine and for a psychiatric 
disability are well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim of entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for right ear hearing 
loss and facial numbness or palsy on the basis of VA medical 
treatment is well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  A disability evaluation in excess of 60 percent for right 
total knee replacement is not warranted under the applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.14, 4.68, 4.71a, 4.124a, 
Diagnostic Codes 5162-64, 5055, 7803, 7804, 8521 (1999).  

5.  An effective date of November 30, 1995 for SMC based upon 
loss of use of the right foot is warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.350(a)(2), 
3.400(o), 4.63 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbar spine and psychiatric disabilities

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  When a claimant requests that 
a claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, as to whether it provides a basis 
for allowing the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Court of Appeals") recently ruled that 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1131, 1153.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  An allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be evidence of a current disability, usually shown 
by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.


Analysis

The veteran seeks to reopen his claims for service connection 
for a lumbar spine disability and a psychiatric disability.  
The RO denied the claim for service connection of a lumbar 
spine disability in a November 1979 rating decision.  The 
Board more recently denied the claim of service connection 
for a psychiatric disability in February 1987.  In essence, 
when the RO or the Board finally denies a claim, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented or there is clear and 
unmistakable error in the prior determination.  The presence 
of such error is not at issue here regarding either prior 
determination.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104, 
20.1100.

When a claimant seeks to reopen a finally-denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally-denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1979 RO decision is the 
pertinent rating determination regarding the lumbar spine 
disability.  The 1987 Board decision is the pertinent 
determination regarding a psychiatric disability.

Regarding a lumbar spine disability, at the time of the 
November 1979 RO decision, the service medical records for 
the veteran's service during the 1950's were available and 
showed no reference to a lumbar spine disorder.  In 1968 on a 
VA examination of the right knee he complained of being 
excessively tired across the back and several years later in 
a VA pension application he claimed that osteomyelitis from 
the knee spread to the back.  There was a hospitalization 
report in 1973 noting a recent history of progressive back 
pain for which the etiology was undetermined.  Radiology 
showed a pars defect at L5 bilateral and minimal changes at 
L5-S1.  VA examination in 1973 did not find osteomyelitis of 
the spine and x-ray was read as showing degenerative changes 
of the distal lumbar spine.  T. H., M.D., reported in 1973 
that the veteran developed low back discomfort after 
considerable lifting and that the right knee symptoms could 
not be correlated with the back except on a temporal 
relationship.  

Thereafter, the RO in 1973 in denying the claim for 
nonservice-connected disability pension benefits rated 
spondylolisthesis with minimal degenerative changes as not 
service-connected.  VA hospitalization later in 1973 showed 
chronic low back pain among the diagnoses.  The veteran in 
1979 correspondence claimed entitlement to service connection 
for the lower back which the representative later clarified 
was claimed on a secondary basis to the right knee 
disability.  VA hospitalization in 1979 shows a diagnosis of 
low back syndrome and the veteran's history of symptoms, 
repeated in contemporaneous outpatient records, after a fall 
from a 90-mm. gun.  No nexus statement regarding the lower 
back was provided by W.G., M.D., in any of his 
contemporaneous reports.  Nor during VA hospitalization in 
early 1980 that reported low back syndrome was there any 
opinion as the etiology.  The veteran testified in July 1980 
that doctors told him of a connection between the low back.  
However, C.S., M.D., in August 1980 noted the veteran's 
complaint of a persistent low back problem without offering 
an opinion regarding the etiology for a herniated disc.  

The next reference to the lumbar spine was in the early 1988 
report from West Valley Medical Center.  X-ray was read as 
showing mild hypertrophic changes of the mid lumbar spine, 
probable L4-L5 facet joint disease and an intervertebral 
isthmus defect at L5 on the right without vertebral 
subluxation.  

Additional service medical records received at this time 
showed no back pain complaints on examination in June 1976 or 
December 1977.  Included with these records was a March 1977 
report from L.E.A., M.D., that did not mention the lower 
spine.  Although the RO denied service connection in December 
1988 there is no satisfactory evidence of notice to the 
veteran.  However his hearing testimony in early 1989 was 
directed to a knee disability.

In late 1992, the veteran sought to establish service 
connection for the lumbar spine on a secondary basis.  He 
submitted x-ray taken in service in 1976 that was read as 
showing some arthritic change at L4-L5.  He provided a 
November 1992 medical report from M.O'B., M.D., that include 
a history of injury in service when he twisted his back to 
avoid a falling ammunition box.  Dr. O'B. opined that in the 
record he reviewed there seemed to be a connection between 
the service event and the low back injury.  F.H., M.D., in 
November 1992 opined that there was a connection between the 
veteran's lumbar spine injury and his chronic pain 
difficulty.  He opined in June 1993 that the connection 
between the veteran's lumbar spine and his knee disability 
was a quite common occurrence.  Dr. S. appeared to opine at 
this time that the connection between the veteran's lumbar 
spine and the right knee disability was less clear than 
between the left knee and the right knee.  

Regarding a psychiatric disability the evidence at the time 
of the February 1987 Board decision consisted of service 
medical records that reported conversion reaction in December 
1954 but a normal psychiatric status on the separation 
examination in late 1956.  The record of subsequent medical 
treatment shows a psychiatric disorder initially reported by 
Dr. H. in the mid 1980's as post-traumatic stress disorder 
(PTSD) and cyclothymic disorder.  VA records in 1985 and 1986 
mentioned PTSD and manic depressive disorder.

The veteran sought to reopen the claim for service connection 
in late 1992.  He provided a contemporaneous statement from 
Dr. H. who opined that there was no question of the veteran's 
major affective disorder and that chronic pain could produce 
a depressive syndrome.  Dr. H. reported in mid 1983 that the 
veteran had a good deal of intermittent depression secondary 
to pain associated with limitation of movement and choice in 
terms of activity and constriction of life activities in his 
lifestyle.  

The RO in late 1992 declined to reopen the claims of service 
connection for a lumbar spine disability and a psychiatric 
disability.  The record was supplemented with hearing 
testimony in 1993.  The present appeal stems from this 
determination.

Review of the RO's findings in the November 1979 decision 
shows, in essence, that the RO found no competent medical 
evidence of a back disability in service or until many years 
after service but without a connection to service.  The RO in 
essence referred to the available service medical records and 
the treatment record since service.  Since that decision 
there has been evidence of herniated lumbar disc pathology 
and medical opinions that tends to favor a connection to 
service or to a service connected disability.  This is 
supplemented by sworn testimony.

Concerning the evidence regarding a psychiatric disability, 
what has changed since the Board decision is evidence 
indicating a nexus between chronic pain, which the veteran 
suffers from service-connected disability either on the basis 
of incurrence or aggravation.  This was a significant element 
missing in the record available to the Board in 1987.  There 
was also the veteran's testimony.  

In view of this evidence the Board finds that new and 
material evidence has been submitted to warrant reopening the 
veteran's claims for service connection for a lumbar spine 
disability and a psychiatric disability.  The specified basis 
of the RO denial in 1979 is changed by the additional 
evidence that includes medical nexus evidence connecting 
current lumbar spine disability to an event in service or 
alternatively to a service-connected disability.  The 
specified basis for the Board decision in 1987 is similarly 
changed.  Therefore, the evidence received since the 1979 RO 
decision and the 1987 Board decision is not essentially 
cumulative of earlier evidence. 

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen a claim.  The additional evidence 
regarding the claimed lumbar spine and psychiatric 
disabilities is not cumulative, thereby passing the first 
test.  The additional evidence viewed with that previously of 
record is new and material evidence as it bears directly and 
substantially upon the issues at hand, and being neither 
solely duplicative nor cumulative, it is significant and must 
be considered in order to decide the merits of the claims 
fairly.  38 C.F.R. § 3.156(a).  

The first element under the new Elkins test having been 
satisfied, the Board's analysis must continue to the second 
element of whether the claims are well grounded.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  And lastly, if a claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claims meet this standard since the necessary 
medical nexus evidence is of record.  The medical evidence 
submitted, supplemented by the RO hearing testimony, does 
provide opinions favorable to either claim.  The veteran 
alluded to favorable medical opinion regarding the back early 
on but he did not provide the evidence during the period of 
more than one year after the RO hearing in 1980.  He has 
since provided that evidence.  As for a psychiatric 
disability the statements from Dr. H., a psychiatrist, 
identify a possible nexus to a service-connected disability.

In summary, there is current medical evidence linking lumbar 
spine and psychiatric disorders to service or service-
connected disability.  This is competent nexus evidence, 
which is presumed credible for the purpose of well grounding 
a claim.  Such is required in either instance since the 
veteran would be attempting to link specific disorders to 
service that were initially mentioned well after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  In light of 
the findings herein that the veteran's claims for service 
connection are well grounded, the second element of the 
Elkins test has been met.  Accordingly, the Board's analysis 
must continue and address the merits of the claims.  The 
Board finds that the record at this time is not adequate for 
as informed determination of either claim on the merits.  The 
specific development necessary to achieve this level of 
completeness is discussed further in the remand that appears 
at the end of this decision.  



II.  Right ear hearing loss and nerve deficit or palsy of the 
face

Criteria

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United State Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed.Cir. 1993), Brown v. Gardner, 115 S.Ct. 552 
(1994).  The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  



(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  



Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 
40-97).


Analysis

The veteran filed is initial claim for compensation under 
38 U.S.C.A. § 1151 in early 1995 asserting right ear hearing 
loss and facial palsy or numbness linked to a carotid 
endarterectomy performed in late 1994 at a VA medical 
facility.  The record shows a one-day hospitalization in mid 
December 1994 and that after the procedure there were no 
neurologic changes noted and he was discharged.  When he was 
seen by VA postoperative follow up in early 1995 he 
complained of pain and decreased hearing and that were 
assessed as cellulitis.  R.S., D.O. in January 1995 found 
severe to profound sensorineural hearing loss and paresthesia 
of the right ear and jaw for which injury was given as a 
possible cause.  A VA consultation report in late January 
showed objective numbness of the head and the impression of 
embolic sensorineural hearing loss.

Thereafter a VA medical report in March 1995 noted that the 
veteran had a history of carotid endarterectomy with 
hypoesthesia of the right lateral neck and decreased auditory 
response on the right that appeared to be permanent 
postoperatively.  He had decreased sensation below the right 
ear.  VA audiology examination in 1995 found the veteran's 
hearing sensitivity and speech recognition within normal 
limits in both ears.  It was noted that two previous 
audiology reports in the past six months had not shown 
consistent reliable responses for the right ear and a 
positive Stenger test of the right ear.  The veteran was 
found to show a pseudohypoacusis.  On examination of the 
cranial nerves the veteran reported that he could not hear in 
the right ear.  The examiner stated that the cranial nerves 
were intact with the possible exception of the eighth nerve 
and that the facial nerve, the seventh nerve, was intact.  
The examiner opined that he was unaware of carotid 
endarterectomy creating total hearing loss as noted by the 
veteran and that if this was a possibility it would have to 
be related to an embolic episode. The examiner thought that 
this would be quite unusual.  

After the veteran's RO hearing in March 1996 he submitted a 
November 1995 report from L.E.G., M.D., who had examined him 
on referral from another physician. Dr. G. opined that he 
believed the onset of right facial numbness and loss of 
hearing in the right ear in the moths after right carotid 
surgery indicated that this was an entirely separate event 
and probably represented significant arteriosclerotic 
disease, particularly microvascular disease.  The veteran 
reportedly had calcification of the carotid artery and he 
suspected an occluded intracranial vessel that has given him 
the facial numbness and loss of hearing.  

In December 1995, D.K., Jr., M.D., reported that the veteran 
had been evaluated for total hearing loss in the right ear 
and facial numbness that followed a carotid endarterectomy.  
Dr. K. stated that it was his feeling that the veteran 
probably experienced these and other symptoms noted as a 
result of vascular compromise that apparently occurred as a 
result of the surgical procedure.  It was noted that he had 
normal right ear hearing prior to the operation. 

In March 1996, Dr. H. suggested that there was no other 
reasonable cause or etiology for the loss of hearing than the 
surgical procedure.  It was noted that the veteran complained 
of facial and tongue numbness and speech impediment 
associated with the surgical procedure.  

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois, 6 Vet. App. at 139; Grottveit, 
5 Vet. App. at 92.  Because the veteran has met this burden, 
the Board finds that his claim for entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and is not competent medical authority.  
However, existence of cognizable evidence renders a veteran's 
claim not well grounded.  The probative medical evidence is 
favorable.  It cannot be overlooked that the veteran received 
what can reasonably be regarded as comprehensive medical 
evaluation from private physician's trained in the relevant 
medical specialties.  The contemporaneous record shows 
carotid endarterectomy performed at a VA hospital in late 
1994 that was followed by postoperative complaints several 
weeks later.  

The Board must point out that the VA medical review in 
appears to have been thorough and comprehensive in addressing 
the concerns over the medical treatment received.  It was the 
opinion of the VA examiners, in essence, that the VA medical 
care during the time period in question did not result in any 
additional disability.  The assessment was that the veteran 
did not have an organic basis for hearing loss and that he 
did not have the complained of facial palsy or numbness.  
However, other examiners have opined that the veteran does 
show right ear hearing loss and facial numbness that could be 
linked to the carotid endarterectomy.  

A basic element necessary to well ground a claim such as the 
veteran's is the existence of additional disability as a 
result of VA medical treatment.  There is probative medical 
evidence in favor of the veteran on this point.  What is as 
noteworthy is that the record includes opinions of loss of 
hearing in the right ear linked to VA medical treatment.  The 
examiners are clearly asserting facts within their 
competence.  The record of the medical treatment in question 
was reviewed and it appears that due consideration was given 
to the veteran's assertion.  The medical evidence favorable 
to the claim does not appear speculative.  The recent VA 
medical opinion offers an alternative explanation, as does 
one private opinion.  However the VA opinion against the 
claim was in part based upon an absence of hearing loss or 
facial sensory deficit which other examiners have found 
subsequently.  

As the veteran's claim for compensation for loss of hearing 
in the right ear and facial numbness or palsy under the 
provisions of 38 U.S.C.A. § 1151 based on medical treatment 
performed by VA is well grounded, the Board must proceed to 
evaluate the merits of the claim.  However, because of the 
conflict in the objective findings on the VA evaluation 
versus those reported by other examiners the Board will defer 
further consideration on the merits until further development 
discussed further in the remand portion of the decision is 
completed.  


III.  Right total knee replacement rated 60 percent.

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Complete paralysis of external popliteal nerve (common 
peroneal) foot drop and slight droop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes shall be rated 40 percent.  Severe 
incomplete paralysis shall be rated 30 percent.  Moderate 
incomplete paralysis shall be rated 20 percent.  Mild 
incomplete paralysis shall be rated 10 percent.  Diagnostic 
Code 8521.  Rate neuritis as Diagnostic Code 8621 and 
neuralgia as Diagnostic Code 8721.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803 (1998).

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804 (1998).

Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 (1998).

Knee replacement (prosthesis), prosthetic replacement of knee 
joint: the rating shall be 100 percent for 1 year following 
implantation of prosthesis.  A 60 percent rating is provided 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion 
rate by analogy to diagnostic codes 5256, 5261, or 5262 with 
the minimum rating 30 percent.  Diagnostic Code 5055.

Thigh amputation with disarticulation, loss of extrinsic 
pelvic girdle muscles shall be rated 90 percent.  Thigh 
amputation, upper third, one-third of the distance from 
perineum to knee joint measured from perineum shall be rated 
80 percent.  Thigh amputation, middle or lower thirds shall 
be rated 60 percent.  Diagnostic Codes 5160-5162.

Amputation of the leg with defective stump, thigh amputation 
recommended shall be rated 60 percent.  Amputation not 
improvable by prosthesis controlled by natural knee action 
shall be rated 60 percent.  Amputation at a lower level, 
permitting prosthesis shall be rated 40 percent.  Forefoot 
amputation proximal to metatarsal bones (more than one-half 
of metatarsal loss) shall be rated 40 percent.  Diagnostic 
Codes 5163-5166.

A 40 percent rating is provided for loss of use of the foot.  
Diagnostic Code 5167.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165. 
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation.  38 C.F.R. § 4.68.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

In the instant case, the veteran's right total knee 
replacement has been rated 60 percent since January 1993 
which coincided with the expiration of the 100 schedular 
rating period.  The 60 percent rating is the highest 
schedular evaluation for the disability.  Lesser 
manifestations are rated under alternative diagnostic codes.  
The veteran's residuals are shown to result in severe 
impairment of function as they approximate the criteria for a 
60 percent evaluation under Diagnostic Code 5053 for severe 
disability.  

As to the veteran's right foot drop, VA has linked this to 
the total knee replacement and the veteran has been granted 
SMC on account of loss of use of the right foot. The rating 
would carry a 40 percent rating under Diagnostic Code 8521 as 
it is linked to the peroneal nerve.  

The evaluation of the same disability under various 
diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  The 
"critical element" in determining whether separate entities 
may be assigned for manifestations of the same injury is 
whether there is overlapping or duplication of symptomatology 
between or among the disorders.  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  The veteran's current rating for the 
right total knee replacement considers painful motion and 
weakness.  38 C.F.R. § 4.71a, Diagnostic Code 5053.  The 
evaluation is 60 percent and therefore requires the Board to 
discuss the application of the amputation rule in view of the 
coexisting neurologic disability that examiners have linked 
as a total knee replacement event and which the RO has 
discussed in recent rating decisions.  38 C.F.R. §§ 4.25, 
4.68.  Since the maximum schedular evaluation is now in 
effect an additional rating for pain under 38 C.F.R. §§ 4.40 
and 4.45 is not for consideration.

To assign a separate rating for the right foot drop would 
conflict with the amputation rule and 38 C.F.R. § 4.14.  The 
amputation rule precludes assignment of a higher rating in 
this case.  Assuming separately ratable impairment, the 
current combined rating from the separate 60 percent and 40 
percent ratings is 70 percent.  This exceeds the amputation 
rating at a site above the knee but below the upper third of 
the thigh.  Amputation t the middle or lower thirds would 
allow for a 60 percent evaluation.  Because of the disability 
of the knee, elective amputation at the site above it in the 
lower portion of the thigh would allow for a 60 percent 
rating but no more.  Nor would amputation at the middle third 
permit more than 60 percent for the entire disability based 
upon combined rating or alternatively allowing for 
reamputation above the knee which is also 60 percent at the 
elected site.

Finally, the Board notes that scars on the right knee were 
noted as well healed on separate examinations in March 1995 
and February 1998.  Scars, which are superficial, tender and 
painful on objective demonstration are entitled to a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Unlike the criteria for a separate rating for limitation of 
motion, a rating for a tender scar would not amount to 
pyramiding, as the symptomatology does not overlap.  See 38 
C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  However, the 
right knee surgical scars may not be rated to exceed the 
amputation rule.  Even if the Board without argument 
interpreted the scar rating criteria to permit a separate 
evaluation for each tender and painful scar (cumulative 
rather than independent elements for the rating) whether or 
not widely separated, the amputation rule exception for scars 
is not one for general application.  Rather it is applicable 
in the limited circumstances where the amputation may not 
provide a compensable evaluation such as the case with 
fingers and toes.  Thus it is a liberalizing provision of 
limited application.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The evidence in this case fails to show that the 
veteran's service-connected right total knee replacement 
residuals render impractical the use of the regular schedular 
standards.  To the extent that the veteran's employment is 
impaired by his service-connected disabilities, the 
evaluations assigned herein under the Schedule contemplate 
such level of interference.  38 C.F.R. § 4.1 specifically 
sets out that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability."  


IV.  Earlier effective date for SMC

Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

Special monthly compensation under 38 U.S.C. 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, or 
complete organic aphonia with constant inability to 
communicate by speech. 38 C.F.R. §§ 3.350(a)(2), 4.63.

Increases: (1) Except as provided in paragraph (o)(2) of this 
section and § 3.401(b), date of receipt of claim or date 
entitlement arose, whichever is later.  A retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated, such as by severance 
of service connection.  

(2) Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis. 38 C.F.R. §§ 3.350(a)(2), 4.63.


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of the applicable law and 
regulations.  The pertinent medical records have been 
obtained and the veteran has not referred to relevant 
outstanding records.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Regarding an earlier effective date, the RO in December 1996 
assigned an August 20, 1996 effective date for SMC for loss 
of use of the right foot.  This coincided with the date the 
veteran was examined by VA for his right leg status.  The 
examiner opined that the right foot drop was due primarily to 
nerve entrapment and that nerve conduction testing in 1994 
suggested peroneal nerve impingement.  Upon review of the 
record, the Board disagrees with that determination and finds 
the preponderance of the evidence is in favor of an earlier 
effective date.  

It is pertinent to observe that in November 1992, the RO 
received correspondence from the veteran's representative 
that referred to right foot drop claimed as secondary to a 
lumbar spine disability.  This was a nonservice-connected 
disability of the spine.  There was a neurology evaluation at 
the time that liked this to probable herniated nucleus 
pulposus.  There was as well VA neurology assessment in late 
1992 that linked the veteran's dragging right foot as a 
functional problem related to the low back.  Following 
outpatient reports in mid 1993 note no right lower extremity 
reflexes and right foot drop.

The veteran in March 1994 correspondence to the RO 
specifically mentioned loss of use of his right foot and leg 
and recalled hearing testimony on the matter.  Thereafter, VA 
examination was obtained and formed the basis for the RO 
determination in June 1994 denying the claim of loss of use 
of the right lower extremity.  The VA examiner reported 
considerable functional overlay and no atrophy to sustain any 
injury to the motor function of the peroneal nerve.  The 
examiner opined that by this time one would expect to see 
atrophy of the peroneal muscles of the right leg.  The 
examiner noted a contemporaneous electrodiagnostic report.  

Thereafter, VA medical records through early 1995 show 
treatment directed primarily to the right knee and the 
carotid endarterectomy in late 1994.  The VA hospital report 
in late 1994 did not note foot drop or neurological 
impairment.  In a report dated November 30, 1995, Dr. G. 
noted that the veteran had an old knee problem that left him 
with peroneal nerve damage and foot drop.  The impression was 
foot drop on the right probably secondary to peroneal nerve 
injury in and around the time of his knee surgeries.  In 
November 1995, D.R.S., D.P.M. and in July 1996 P.N.B., D.P.M. 
opined essentially that the right foot drop was a residual of 
surgery for the right total knee replacement.  In June 1996, 
M.K., M.D., opined that the right foot drop was linked to the 
first right knee replacement surgery.  The VA examiner in 
August 1996 opined favorably indicating that there was some 
right foot dysfunction after the 1992 surgery but more 
pronounced at the time of revision surgery in early 1995.  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (1999) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim or date of receipt of claim.  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993).

The basis for the August 1996 effective date for loss of use 
of the right leg determined by the RO is readily apparent 
from the record.  Upon review of the record, the Board 
concludes that the earlier VA treatment records and 
examination reports do not show an ascertainable loss of use 
linked to service connected disability and that such was 
first ascertained on the November 1995 neurology examination.  
The claim was continuously prosecuted and the Board believes 
that the effective date should be established no later than 
November 30, 1995.  Thus, the record does support an earlier 
date than selected by the RO.

Since the claim was, essentially, continually pursued the 
date of claim is not determinative.  Therefore, under 
38 C.F.R. § 3.400(o)(1), the determinative factor is when 
entitlement arose, or, in other words, when it was first 
shown that the disability met the requirements for SMC for 
loss of use of the right leg.  Under no circumstances can the 
benefit be granted prior to the time that it is shown that 
the veteran is entitled to the benefit, regardless of when 
the claim is filed.  

The RO assigned an effective date of August 20, 1996, and the 
veteran has appealed to the Board for the assignment of an 
earlier effective date.  The question before the Board, since 
the date of claim will not be determinative, is whether the 
evidence shows that the requirements for SMC for loss of use 
of the right foot were met prior to August 20, 1996.  

A careful review of the medical records during the relevant 
time period shows that right foot complaints were reported in 
late 1992 but not linked to the right knee at the time.  
Thereafter the back disorder seemed to be in the forefront of 
explanations for the right footdrop.  Indeed, VA examination 
in 1994 did not report findings to confirm foot drop or loss 
of use of the right foot.  Thereafter the record is rather 
limited regarding right footdrop but from late 1995 there is 
a series of medical opinions that establish right footdrop 
with the right total knee replacement surgery the 
precipitating event.  The summary of the veteran's VA 
hospitalization that began in March 1995 noted he had full 
range of motion.  Earlier in January 1995 he reportedly 
stated that he was "physically running on his knee, trying 
to keep up with his younger wife, etc.".  Apparently he had 
a significant decrease in function by late 1995. 

In view of the recorded findings referable to the right lower 
extremity prior to the current effective date, the Board 
finds that the preponderance of the evidence shows that the 
veteran did not have loss of use of his right leg prior to 
late 1995.  The Board has found a plausible basis for the 
assignment of an effective date earlier than the date 
assigned by the RO, in view of the several examinations and 
regular outpatient observation the veteran received prior to 
that time.  Though arguably his right leg symptoms appeared 
to become somewhat more problematic several months prior to 
the August 1996 examination, it is noteworthy that symptoms 
indicating loss of use were not mentioned as late as March 
1995.  No doubt his ability to ambulate had been compromised 
for some time, though possible, albeit with assistance.  
Further, a VA examiner in 1994 did not find the veteran had 
loss of use of the right lower extremity, though noting in 
the report that the purpose of the evaluation was for that 
determination.  In view of the record, the Board finds that 
the preponderance of the evidence shows that the veteran 
still had effective function of his right leg and foot until 
November 30, 1995.  


ORDER

New and material evidence having been submitted to reopen 
claims of entitlement to service connection for a disability 
of the lumbar spine and entitlement to service connection for 
a psychiatric disability, and the veteran having submitted 
well grounded claims for service connection, the appeal is 
allowed to this extent.

The veteran having submitted a well grounded claim of 
entitlement to compensation provided under 38 U.S.C.A. § 1151 
for right ear hearing loss and nerve deficit or palsy of the 
face, the appeal is allowed to this extent.

A disability rating in excess of 60 percent for right total 
knee replacement is denied.

An effective date of November 30, 1995 for entitlement to SMC 
on account of the loss of use of the right foot is granted, 
subject to the regulations governing the payment of monetary 
awards.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran has submitted new and material evidence in his 
claims for service connection for a lumbar spine disability 
and a psychiatric disability and the claims are well 
grounded.  However, the RO must complete additional 
development to fulfill the duty to assist.

The Board has previously noted the medical evidence of 
significance regarding the lumbar spine disability and the 
psychiatric disability.  However, without a complete record 
including a current examination to provide a definitive 
diagnosis regarding any current back disorder(s) and any back 
complaints after service, the Board concludes that the record 
is not adequately developed to permit an informed 
determination at this time.  The record mentions lumbar spine 
changes at the time of the RO determination in 1979.  
However, the question of whether such changes are in any way 
linked to service or whether there is a component of the 
lumbar spine disability linked to the service-connected 
disabilities of the knees requires further medical opinion.  

As for the psychiatric disability, the Board believes that a 
review of the record with a comprehensive assessment is 
necessary in view of the multiple diagnoses in the record and 
the opinion of possible secondary nexus, which characterized 
the depressive symptoms as intermittent.  The claims of 
service connection are inextricably intertwined with the IU 
rating claim and further consideration of this claim must be 
deferred until the service connection issues are decided.  

Regarding the claim for compensation under the provisions of 
38 U.S.C.A. § 1151, the Board concludes that the current 
record is such as to require a specific medical opinion on 
the existence, nature and extent of any right hearing 
disability or facial numbness or palsy and the causal 
relationship of such current disability, if existing, to VA 
treatment.  This includes the question of whether any 
disability existing after VA carotid endarterectomy in 1994 
was simply coincidental or represented the natural progress 
of the original disability for which treatment was provided.  
The veteran's informed consent is pertinent regarding 
intended consequences of medical treatment. 

Where the record before the Board is inadequate to render 
such determination, a remand to the RO is required in order 
to fulfill the statutory duty to assist.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Accordingly, the case is REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any lumbar spine 
disability or psychiatric disability 
since his separation from service.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records including radiographic studies.  

2.  The RO should request the veteran to 
identify all names, addresses, and 
approximate dates of treatment, VA and 
non-VA, inpatient and outpatient, for his 
facial numbness or palsy and right ear 
hearing loss.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  The veteran should 
also be asked to identify any physicians, 
VA or non VA, who have indicated to him 
at any time that VA carotid 
endarterectomy in 1994 is the causative 
factor of those manifestation or the 
likely cause of any other symptoms 
complained of.  The RO should document 
for the record all attempts to obtain 
records, to include any audiology 
evaluations performed in connection with 
the examinations, or statements from 
physicians in light of the veteran's 
response.

3.  Thereafter, the RO should arrange for 
a VA examination of the veteran by an 
otolaryngologist and neurologist.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.  It is requested that the 
examiners render an opinion concerning 
the following:  

a.  What is the degree of medical 
probability that the appellant 
developed any identifiable 
additional disability(ies) of the 
face or the ear as claimed by the 
appellant due to VA carotid 
endarterectomy during his 
hospitalization at the VA Medical 
Center in Boise, Idaho, from 
December 16, 1994 to December 17, 
1994, and if so, what is the correct 
diagnostic classification of the 
additional disability(ies)?  

b.  If the examiners believe that 
the medical probability favors a 
relationship for such disability 
found to exist, or is at least in 
approximate balance as to whether 
there is a causal relationship 
between VA treatment and additional 
disability (ies) that are confirmed, 
the examiners should provide 
comments as to which specific 
components of the additional 
disability(ies) are due to VA 
treatment as opposed to other 
causes, including the "baseline" 
level of disability present before 
VA treatment and any disability due 
to the natural progress of the 
disease or injury, or disability 
which is merely coincidental.

If the examiners desire additional 
testing of the appellant or recommend 
examination by any other specialist(s), 
said examination(s) and tests should be 
accomplished.  Each examiner is to be 
informed that fault or negligence is not 
a factor to be considered in this claim.  
Finally, if the answer to any of the 
above questions can not be provided 
without resort to speculation, the 
examiner should so indicate.  A complete 
rationale for any opinion expressed 
should be included in the report.  

4.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic specialist to determine the 
nature, extent of severity, and etiology 
of any disorder(s) of the lumbar spine 
found.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  All pertinent complaints 
should be recorded and evaluated.  The 
examiner, after review of the claims file 
as supplemented by the additional 
evidence requested above, should be asked 
to provide an opinion regarding the 
likelihood that any lumbar spine 
disability found, including degenerative 
joint disease, spondylolisthesis or disc 
disease, if found, is related to back 
complaints during service reported after 
a fall from a 90 mm. gun or linked to the 
service-connected disability of the knees 
either by direct incurrence or 
aggravation.  The examiner should provide 
the rationale for all opinions expressed.

5.  The RO should arrange for a VA 
examination of the veteran by a 
specialist in psychiatry to determine the 
nature, extent of severity, and etiology 
of any psychiatric disability found.  Any 
further indicated special studies should 
be conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  All 
pertinent complaints should be recorded 
and evaluated.  The examiner, after 
review of the claims file as supplemented 
by the additional evidence requested 
above, should be asked to provide an 
opinion regarding the likelihood that any 
psychiatric disability found, is related 
to the psychiatrically based complaints 
during service or linked to the service-
connected disability of the knees either 
by direct incurrence or aggravation.  The 
examiner should provide the rationale for 
all opinions expressed.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issues of entitlement to service 
connection for a lumbar spine disability 
and a psychiatric disability on a de novo 
basis.  The RO should also readjudicate 
the claims for compensation under the 
provisions of 38 U.S.C.A. § 1151 and 
entitlement to an IU rating.

	If the benefits sought are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The applicable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for further consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals




 


